Title: To James Madison from Frederick Jacob Wichelhausen, 12 June 1803
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 12th. June 1803.
					
					I beg leave to refer you to my last respects of the 7th. March, wherewith I had the honor of transmitting you the 

usual semi-annual list.  I have now to acknowledge receipt of the laws of the first session of the seventh congress 

of the United States, as also a circular letter of the 9th. April, the contents of which I have observed, and shall with 

my next transmission of the semi-annual report, return a full answer to it, as also inclose the desired tables, 

accompanied with explanatory observations.
					The new war broken out again between france and England, has caused the greatest alterations in the Electorate 

of Hannover, and as part of said Electorate the Dukedom of Bremen is situated between the rivers Elbe and 

Weser and nearly surrounds this city, I think it my duty to give you some information respecting the entering of the 

french troops into this country, which may be considered as the first hostile act on the part of France against 

England.  It was General Mortier who received order by the french Government of taking possession of the 

Dominions of Hannover as a province of England in consequence of which said General marched into this 

country on the 28th. day of May, with about 20000 men under his command, and discharged himself of this 

commission entirely in the course of 14 days, by occupying all capital places in said Electorate, and by obtaining 

a capitulation of the most favorable terms and of which the particulars are stated in the publik papers.  Although 

the march of the french troops, in order to occupy the northwest side of the Dukedom of Bremen, ought to have 

gone through this city, yet in order to avoid this territory, they have with much difficulty and with much loss of time 

rather marched a bad side road, before they would pass Bremen and violate its neutrality, a measure, which 

caused the greatest pleasure amongst the inhabitants of this city  However a demand made by the General in 

chief Mortier and of which I hand you inclosed a copy, caused the greatest consternation again, amongst the 

whole commercial body of this city.  The demands were unanimously rejected by the assembled Senate and 

citizens of bremen, as inconsistent with their neutrality, guaranteed by the French Republick itself, and they flatter 

themselves with the sanguine hopes, the reasons alledged to in their answer, will be considered as sufficient by 

the french Government, to withdraw at least the demand respecting the british property in this city  Nevertheless it 

is still to be apprehended, that the navigation of the british on our river and the Elbe, may be stopped entirely by 

the french, they being in possession of the right banks of the weser and the left of the Elbe.  Four english 

merchantmen, which arrived a few days ago in the Weser, imediatly returned with their cargoes again, when 

they were informed of the approaching of the french troops.  Should any thing further happen, worth your notice, I 

shall not fail to inform you of it immediatly.  In the mean while, I have the honor to subscribe, with the highest 

respect Sir! Your most obedt humble Servt.
					
						Fredk Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
